Citation Nr: 9934024	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-40 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthralgia.

2.  Entitlement to service connection for a lumbosacral spine 
disorder to include degenerative changes.

3.  Entitlement to service connection for gastrointestinal 
disorder to include gastroesophageal reflux, irritable bowel 
syndrome, and stomach pain.

4.  Entitlement to service connection for a skin disorder to 
include right elbow rash.

5.  Entitlement to service connection for a psychiatric 
disorder to include depression.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had certified active service from April 1972 to 
March 1974 and from September 1990 to May 1991 in the Persian 
Gulf.  The veteran has reported serving on periods of active 
duty for training; however, these could not be verified.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from March 1993 and March 1998 rating decisions of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 1993, the RO denied service 
connection for a lumbosacral spine disorder to include 
degenerative changes, multiple joint arthralgia (claimed as 
joint pain), gastrointestinal disorder to include 
gastroesophageal reflux, irritable bowel syndrome and stomach 
pain, a skin disorder to include right elbow rash, a 
psychiatric disorder to include depression, left ankle 
fracture residuals, flu symptoms, a respiratory disorder, and 
a cardiovascular disorder to include mitral valve prolapse.  
In his April 1994 substantive appeal, the veteran indicated 
that he was appealing the denials of service connection for a 
lumbosacral spine disorder to include degenerative changes, 
multiple joint arthralgia, gastrointestinal disorder to 
include gastroesophageal reflux, irritable bowel syndrome, 
and stomach pain, a skin disorder to include right elbow 
rash, and a psychiatric disorder to include depression.  The 
veteran and his representative appeared before a hearing 
officer at the RO in December 1996.  In August 1997, the 
Board remanded this case to the RO for further development.  
The case has been returned to the Board for adjudication.
 
In March 1998, the RO denied service connection for PTSD.  In 
his March 1999 substantive appeal, the veteran requested a 
hearing before a member of the Board at the RO.  However, in 
a June 1999 statement, the veteran indicated that he wished 
to withdraw his request for a Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran's multiple joint pain has been attributed to 
the clinical diagnoses of arthralgia.

2.  There is no competent medical evidence showing a nexus 
between the veteran's arthralgia and his active service.
 
3.  There is no competent medical evidence showing a nexus 
between the veteran's lumbosacral spine disorder to include 
lumbar disc prolapse at L5-S1 and degenerative changes and 
his active service.

4.  There is no competent medical evidence showing a nexus 
between the veteran's gastrointestinal disorder to include 
gastroesophageal reflux, irritable bowel syndrome, peptic 
ulcer disease, and stomach pain and his active service.

5.  The veteran's skin rash has been attributed to the known 
clinical diagnoses of seborrheic dermatitis, contact 
dermatitis, and folliculitis.

6.  There is no competent medical evidence showing a nexus 
between the veteran's seborrheic dermatitis, contact 
dermatitis, and folliculitis and his active service.

7.  There is no competent medical evidence showing a nexus 
between the veteran's nervous disorder to include depression 
and dysthymic disorder and his active service.

8.  Competent evidence of a diagnosis of PTSD is not of 
record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for multiple joint arthralgia is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for lumbosacral spine disorder to include degenerative 
changes and lumbar disc prolapse is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a gastrointestinal disorder to include gastroesophageal 
reflux, irritable bowel syndrome, peptic ulcer disease, and 
stomach pain is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's claim of entitlement to service connection 
for seborrheic dermatitis, contact dermatitis, and 
folliculitis (claimed as skin disorder with right elbow rash) 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a nervous disorder to include depression and dysthymic 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a lumbosacral spine disorder to include 
degenerative changes; multiple joint arthralgia; 
gastrointestinal disorder to include gastroesophageal reflux, 
irritable bowel syndrome, peptic ulcer disease, and stomach 
pain; seborrheic dermatitis, contact dermatitis, and 
folliculitis (claimed as a skin disorder to include right 
elbow rash); a psychiatric disorder to include depression and 
dysthymic disorder; and PTSD as a result of his active 
service in the Persian Gulf.  It is necessary to determine if 
he has submitted a well grounded claim with respect to each 
issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before 
December 31, 2001 following such service.  See 38 U.S.C.A. § 
1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1999).  
According to 38 C.F.R. § 3.317(a)(2), objective indications 
includes both signs in the medical sense of objective 
evidence perceptible to an examining physician and other non-
medical indicators capable of independent verification.  
While objective indications appears to contemplate evidence 
other than the veteran's own statements, the veteran's own 
statements concerning non-medical indicators may be 
sufficient if such indicators are reasonably capable of 
independent verification.  See VAOPGCPREC 4-99 (1999).  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(1999).

The Board notes that the veteran does not allege that he 
served in combat and the evidence of record does not indicate 
that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not applicable in this case.

I.  Multiple joint arthralgia

Service medical records do not indicate that there were 
complaints, findings, or treatment for joint pain during 
either period of the veteran's service.  At his April 1991 
separation evaluation, the evaluation of the spine was 
normal.  

At an October 1992 VA medical examination, the veteran 
complained of intermittent knee and elbow pain for the past 2 
years.  On musculoskeletal evaluation, all findings were 
normal.  At a September 1993 VA Persian Gulf Registry 
examination, the veteran complained of fatigue and multiple 
joint pain in the upper and lower extremities for the past 2 
1/2 years.  He denied swelling or redness of joints, but 
reported morning stiffness.  On evaluation of the 
musculoskeletal system, there was no swelling and there was 
full range of motion in all joints.  The impression included 
chronic fatigue, etiology unknown at present.  

Private medical records from September to November 1993 
indicate that the veteran complained of aching joints since 
returning from the Persian Gulf in March 1991.  On 
evaluation, all joints were normal.  The impression was 
arthralgias.  In a July 1994 private medical record, the 
veteran continued to complain of achy joints.  Examination 
showed that the joints were unremarkable.

A July 1995 VA medical record contains a notation that the 
veteran complained of joint pain times 5 years for which he 
took Tylenol.  An August 1995 VA medical notation showed that 
the veteran was complaining of joint pain in all extremities.  
The assessment was fatigue, organic cause unlikely.  VA 
medical records from November to January 1996 show that the 
veteran was evaluated for muscle aches and joint pain.  While 
rule out myopathy was assessed, a January 1996 neurology 
notation indicates that no evidence of myopathy was found.  
In August 1996, VA medical records show that the veteran 
complained of aches in joints.  The impression was 
questionable Persian Gulf syndrome.  An October 1996 VA 
medical record reveals the veteran was seen with several 
complaints including aching joints.  No diagnostic impression 
was noted and a Persian Gulf workup was recommended.
 
In December 1996, the appellant reiterated his complaints and 
on physical examination, no significant findings were 
reported.  The impression was Persian Gulf symptoms.

At his December 1996 hearing, the veteran testified that he 
has experienced multiple joint pain since September or 
October 1991 and that he missed about 10 to 20 days of work 
per year.

The Board notes that the issue of entitlement to service 
connection for fatigue was denied in a September 1995 rating 
decision, and that a notice of disagreement was not received 
as to this issue.

VA medical records show diagnoses of folliculitis, seborrheic 
dermatitis, and contact dermatitis.  Because the veteran's 
skin rash has been attributed to a known clinical diagnosis, 
38 C.F.R. § 3.317 does not apply.   

While the veteran has alleged that the his joint pain was due 
to his active service in the Persian Gulf, in the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray v. Brown, 5 Vet.App. 211 (1993).  The Board 
has carefully considered the veteran's statements and 
testimony with respect to his claim; however, through these 
statements alone, the veteran cannot meet the burden imposed 
by section 5107(a) merely by presenting lay statements as to 
the existence of a disease and a relationship between that 
disease and service because lay persons are not competent to 
offer medical opinions.  Espiritu, 2 Vet. App. 492.  The 
Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit, 5 Vet.App. 93.  In the 
instant case, there is no competent medical evidence linking 
the veteran's multiple joint arthralgia to his verified 
active military service.  Tirpak,  2 Vet. App. at 611.  
Accordingly, the Board concludes that this claim is not well 
grounded and thus, is denied.
  
II.  Lumbosacral spine disorder

Service medical records do not contain any complaints, 
findings, or diagnoses of lumbosacral spine pain, 
degenerative changes, or lumbar disc prolapse during either 
period of active service.

At an October 1992 VA examination, the veteran complained of 
low backache for 2 years.  On evaluation of the 
musculoskeletal system, there was no swelling, tenderness, 
deformity, twitching, or muscle atrophy of the lumbar spine.  
Range of motion of lumbar spine was 90 degrees forward 
flexion, 35 degrees backward extension, 35 degrees lateral 
flexion and 35 degrees rotation.  X-ray study revealed 
minimal hypertrophic changes in the anterior margins of L3, 
4, and 5 without apparent disc space changes.  The diagnoses 
included low backache.  A November 1992 VA medical record 
indicated that the veteran complained of low back pain with 
radiation to the right thigh and knee.  The diagnosis was 
history of low back pain with exacerbation.  At a September 
1993 VA Persian Gulf Registry examination, evaluation of the 
back showed no spinal muscle spasm or tenderness and straight 
leg raising was normal.

An October 1994 VA medical record shows that the veteran 
reported a history of low back pain with radiation down the 
right leg for 3 years.  His spine was straight and nontender.  
On range of motion, his fingers were 5 inches from the floor 
on flexion, and extension, lateral flexion, and rotation were 
normal.  Straight leg raising was 75 degrees bilaterally and 
his hamstrings were tight.  The impressions included low back 
pain and right sciatica and questionable lumbar disc 
prolapse.   X-ray of the lumbar spine revealed tiny bulge at 
L5-S1 with very early disc degeneration.  A July 1995 VA 
medical record indicates that the veteran complained of low 
back pain and radiation into the right leg which occurred 
every 2 weeks.  The impression included small prolapsed L5/S1 
disc.

At his December 1996 hearing, the veteran testified that he 
began experiencing back pain while on a road march and that 
he associated it with the weight he carried on the march.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  As noted above, the 
veteran's own statements, in some cases, concerning non-
medical indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  VAOPGCPREC 
4-99 (1999).  However, he cannot meet the burden imposed by 
section 5107(a) merely by presenting his lay statements as to 
the existence of a disorder and a relationship between that 
disorder and his service because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
492.  The Court has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well grounded claim.  Grottveit, 5 Vet.App. at 93.  
In the instant case, there is no competent medical evidence 
linking the veteran's disorder of the lumbosacral spine to 
his active military service.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
a lumbosacral spine disorder to include lumbar disc prolapse 
is not well grounded and is denied.

III.  Gastrointestinal disorder

Service medical records do not contain any complaints, 
findings, or diagnoses of a gastrointestinal disorder to 
include gastroesophageal reflux, irritable bowel syndrome, 
peptic ulcer disease, and stomach pain during either period 
of active service.

At an October 1992 VA examination, the veteran complained of 
generalized abdominal pain and burning for the past 2 years 
without nausea, vomiting, or hematemesis.  On evaluation, the 
abdomen was soft without tenderness, guarding, rigidity or 
rebound tenderness.  The diagnoses included abdominal pain.  
An upper GI/barium swallow revealed minimal gastroesophageal 
reflux with no evidence of hiatal hernia.

At a September 1993 VA Persian Gulf War Registry examination, 
the veteran complained of burning epigastric pain associated 
with diarrhea for 3 years.  On evaluation, the abdomen was 
soft and nontender with no organomegaly.  Bowel sounds were 
positive and there was no evidence of hernias. The impression 
included abdominal pain and rule out peptic ulcer disease.  
VA medical records from November 1993 to February 1994 show 
continued complaints of gastrointestinal pain and burning.  
The diagnosis was peptic ulcer disease.
 
A May 1994 esophago-gastro-duodenoscopy and biopsy revealed a 
healed gastric ulcer with scarring and gastritis.  The biopsy 
diagnosis was acute and chronic gastritis.  A November 1996 
VA medical record indicated that the veteran was seen 
complaining of recurrent abdominal pain and had a history of 
peptic ulcer disease.  The impression included atypical 
dyspepsia and history of gastric ulcer.   An esophago-gastro-
duodenoscopy revealed anterior gastritis, 2 duodenal 
erosions, and large erosion in the fundus.  In a December 
1996 VA medical notation, the impression included 
gastritis/peptic ulcer disease.

At his December 1996 hearing, the veteran testified that he 
has experienced stomach pain since 1991.

VA medical records show diagnoses of gastritis and peptic 
ulcer disease.  Because the veteran's gastrointestinal 
disorder has been attributed to known clinical diagnoses, 38 
C.F.R. § 3.317 does not apply.   

Additionally, the Board notes that such diagnoses have not 
been related to either of the veteran's periods of service.  
As previously noted, the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  The 
veteran's own statements, in some cases, concerning non-
medical indicators may be sufficient if such indicators are 
reasonably capable of independent verification.  VAOPGCPREC 
4-99 (1999).  While the veteran has alleged that the 
veteran's gastrointestinal disorder was due to his active 
service in support of the Persian Gulf War, in the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray v. Brown, 5 Vet.App. 211 (1993).  The Board 
has carefully considered the veteran's statements and 
testimony with respect to his claim; however, through these 
statements alone, the veteran cannot meet the burden imposed 
by section 5107(a) merely by presenting lay statements as to 
the existence of a disease and a relationship between that 
disease and service because lay persons are not competent to 
offer medical opinions.  Espiritu, 2 Vet. App. 492.   The 
Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit, 5 Vet.App. 93.  In the 
instant case, there is no competent medical evidence linking 
the veteran's gastrointestinal disorder to include 
gastroesophageal reflux, irritable bowel syndrome, and 
stomach pain to his verified active military service.  
Tirpak,  2 Vet. App. at 611.  Accordingly, the Board 
concludes that this claim is not well grounded and thus, is 
denied.


IV.  Skin disorder

Service medical records from the veteran's first period of 
active service show complaints of a groin rash.  His March 
1974 separation examination shows no complaints, findings, or 
treatment of a skin rash.  Service medical records from the 
veteran's second period of active service in the Persian Gulf 
reveal no complaints, findings, or treatment of a skin rash.  
At an April 1991 Southwest Asia Demobilization/Redeployment 
medical evaluation, the veteran specifically denied 
experiencing a skin rash, infection, or sores. 

During an October 1992 VA examination, the veteran reported a 
rash on his right elbow for the past 18 months.  The examiner 
found tinea versicolor type of rash on the right elbow with 
shiny and scattered patches of these lesions.  In a 
subsequent VA October 1992 dermatological examination, the 
veteran complained of a rash on his mid-chest and elbows 
which he had had before, but were much worse during his 
service in the Persian Gulf.  On evaluation, there was no 
rash and no post inflammatory hyperpigmentation on either the 
chest or the elbows.  There were nondescript papules on the 
elbows.  The examiner stated he could not provide a diagnosis 
without seeing the rash as the differential diagnosis ranged 
from folliculitis to seborrheic dermatitis to eczema.

At a September 1993 VA Persian Gulf War Registry examination, 
the veteran complained of intermittent rash of both elbows 
for the past 3 years.  A rash on both elbows was noted.  The 
impression included recurrent folliculitis.  An October 1993 
medical record shows that the veteran reported an 
intermittent erythematous pustular itchy rash over both 
elbows.  The provisional diagnosis was contact dermatitis.  
VA medical records from November 1993 to June 1994 show 
continued complaints of rash on both elbows and diagnoses of 
recurrent folliculitis and folliculitis.

VA medical records from November 1996 indicate that the 
veteran complained of rash of elbows, knees, chest, and back.  
On evaluation, a few very tiny scatter papules were noted on 
the low chest and back, and his knees and elbows were very 
dry.  The assessment included seborrheic dermatitis and 
folliculitis under good control, no tinea cruris at present, 
and possible mild psoriasis.

At his December 1996 hearing, the veteran testified that he 
first noticed a skin rash while in the Persian Gulf in March 
1991.  He reported that the rash was intermittent.

VA medical records from January to November 1997 show the 
veteran's continued complaints of scaling and bumps on the 
knees, elbows, and chest.  The diagnoses were folliculitis 
and possible mild psoriasis.

VA medical records show diagnoses of folliculitis, seborrheic 
dermatitis, and contact dermatitis.  Because the veteran's 
skin rash has been attributed to a known clinical diagnosis, 
38 C.F.R. § 3.317 does not apply.   

Additionally, the Board notes that such diagnoses have not 
been related to either of the veteran's periods of service.  
While the veteran has alleged that the his skin rash was due 
to his active service in support of the Persian Gulf War, in 
the absence of evidence demonstrating that the veteran has 
the requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray, 5 Vet.App. 211.  The 
Board has carefully considered the veteran's statements and 
testimony with respect to his claim; however, through these 
alone, the veteran cannot meet the burden imposed by section 
5107(a) merely by presenting lay statements as to the 
existence of a disease and a relationship between that 
disease and service because lay persons are not competent to 
offer medical opinions.  Espiritu, 2 Vet. App. 492.   The 
Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit, 5 Vet.App. at 93.  In the 
instant case, there is no competent medical evidence linking 
the veteran's folliculitis seborrheic dermatitis, or contact 
dermatitis to his verified active military service.  Tirpak,  
2 Vet. App. at 611.  Accordingly, the Board concludes that 
this claim is not well grounded and thus, is denied.

V.  Psychiatric disorder to include depression and PTSD

Service medical records are negative for any complaints, 
findings, or treatment of a nervous disorder to include 
depression during either of the veteran's periods of active 
service.

At an October 1992 VA general examination, the veteran 
complained of being easily tired, poor concentration, and 
crying.  On evaluation of the nervous system, the veteran was 
well oriented to time, place, and person and had good memory 
to past and present events.  The diagnosis was depression by 
history.  In a subsequent October 1992 VA mental disorder 
examination, the veteran reported experiencing difficulties 
in his job due to discrimination prior to his service in the 
Persian Gulf and that he experienced discrimination in the 
Persian Gulf.  According to the veteran, since returning from 
the Persian Gulf, he does not like to be around people, not 
as outgoing, is more authoritarian with his son and less 
patient.  The veteran reported that his job in the Persian 
Gulf was to get equipment to the front, and that he was not 
exposed to combat at that time or during his service from 
1972 to 1974.  On evaluation, there was no thought disorder, 
no psychotic signs or symptoms, and no suicidal or homicidal 
ideations.  The veteran described himself as being angry and 
having some depression over his feelings of being 
discriminated against in his job prior to his active service 
in the Persian Gulf and while in active service in the 
Persian Gulf.  The examiner stated that the veteran had no 
primary psychiatric disorder at this time, but may have had a 
mild to moderate depressive reaction in the recent past.  The 
examiner further noted that the veteran did not appear to 
suffer a traumatic experience during the military that would 
cause him to have PTSD, and that he exhibited no such 
symptoms at this time.

An October 1996 VA medical record indicated the veteran 
complained of irritability, recurrent dreams of incidents 
experienced in the Persian Gulf, chronic fatigue, poor 
memory, and present job frustration.  The examiner noted that 
he does not present full symptoms for major depression and 
his clinical symptoms are vague to suggest possibility of 
PTSD.  The impression was adjustment disorder with depressed 
mood.  At an October 1996 VA psychological assessment, the 
veteran complained of chronic sense of frustration and 
depression, memory problems, and recurrent dreams of the 
Persian Gulf war.  His mood was depressed, and he was upset 
over his present marital situation.  The diagnoses included 
dysthymic disorder, moderate and adjustment disorder 
secondary to marital conflict with anxiety.

At his December 1996 hearing, the veteran testified that he 
had been evaluated for depression but had not received 
treatment for such and that he did not receive treatment for 
depression while on active duty.  

At a January 1997 VA neuropsychiatric evaluation, the veteran 
complained of depression, irritability, and withdrawal from 
others.  He reported that he saw carcasses of dead animals on 
battlefields while in the Persian Gulf.  The conclusion was 
no strong neuropsychiatric pattern noted, but that the 
veteran was under much stress and psychological factors may 
be a contributing factor.

VA medical records from March to May 1997 reveal complaints 
of depression and show diagnosis of adjustment disorder with 
depressed mood and rule out PTSD.  

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); see Cohen v. 
Brown, 10 Vet. App. 128, 136-7 (1997).

Although the veteran has stated that he has depression and 
such is due to service, his statements cannot serve to well 
ground the claim because he is not competent to make such an 
allegation.  Caluza, 7 Vet. App. at 507; see also Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 
Vet. App. 384 (1995); Grottveit, 5 Vet.App. at 93.  He cannot 
meet the burden imposed by section 5107(a) merely by 
presenting his lay statements as to the existence of a 
disorder and a relationship between that disorder and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  The Court has 
held that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well 
grounded claim.  Grottveit, 5 Vet.App. at 93.  In the instant 
case, there is no competent medical evidence linking the 
veteran's diagnoses of depression and dysthymic disorder to 
his verified active military service.  Accordingly, the Board 
concludes that this claim for service connection for a 
psychiatric disorder to include depression and dysthymic 
disorder is not well grounded and thus, is denied.

Moreover, the Board notes that the record does not contain 
competent evidence of a clear diagnosis of PTSD at the 
current time or since the veteran's discharge from service.  
In the absence of current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
We also note that more than one VA examiner has opined that 
the criteria for PTSD are not present.  At best, there is a 
notation to rule out PTSD; this does not constitute a clear 
diagnosis.  Therefore, the Board concludes that the veteran's 
claim for service connection for PTSD is not well grounded.  
Accordingly, the claim is denied.  38 U.S.C.A. § 5107 (West 
1991).

VI.  Doctrine of doubt

The Board notes that when addressing whether a claim is well 
grounded, after establishing the competency of the evidence, 
the veracity of the evidence is accepted.  The weighing and 
balancing of the evidence of record occurs at the merits 
stage.  Thus, the doctrine of doubt is not applicable where a 
claim is not well grounded, as there is no evidence to weigh 
or balance.  In the instance case, as the claims have not 
been found to be well grounded, the doctrine of doubt does 
not apply.  



ORDER

Service connection for multiple joint arthralgia is denied.  
Service connection for a lumbosacral spine disorder to 
include degenerative changes and lumbar disc prolapse is 
denied.  Service connection for a gastrointestinal disorder 
to include gastroesophageal reflux, irritable bowel syndrome, 
peptic ulcer disease, and stomach pain is denied.  Service 
connection for a skin disorder to include seborrheic 
dermatitis, contact dermatitis, and folliculitis is denied.  
Service connection for a psychiatric disorder to include 
depression and dysthymic disorder is denied.  Service 
connection for PTSD is denied. 




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

